          Case 1:19-cr-00050-NONE-SKO Document 65 Filed 04/19/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00050 NONE

12                                 Plaintiff,
                                                          STIPULATION CONTINUING STATUS
13                          v.                            CONFERENCE AND REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   ALEXIS JOSE CANO,                                    TRIAL ACT; FINDINGS AND ORDER

15                                Defendant.

16

17          This case is set for a status conference before the Honorable Sheila K. Oberto on April 14, 2021

18   at 1:00 p.m. The parties anticipate the case settling via a plea, but defendant requested additional time to

19   engage in discussions regarding plea and sentencing considerations. Defense counsel needs additional

20 time to be prepared to proceed with a change of plea, as he has had difficulty due to COVID restrictions

21 in finalizing discussions. As such, the parties stipulate and request the status conference be continued to

22 June 30, 2021 at 1:00 pm.      Additionally, on April 17, 2020, this Court issued General Order 617, which

23 suspends all jury trials in the Eastern District of California scheduled to commence before June 15,

24 2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,

25 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of

26 California until further notice, and allows district judges to continue all criminal matters. This and

27 previous General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00050-NONE-SKO Document 65 Filed 04/19/21 Page 2 of 4


 1   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4).      1   If continued, this Court should designate a new date

28           1The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 65 Filed 04/19/21 Page 3 of 4


 1   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on April 14, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference to June 30,

 8 2021 at 1:00 p.m., and to exclude time between April 14, 2021, and June 30, 2021, under Local Code

 9 T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties will be engaging in plea discussions.

15                 b)        Counsel for defendant desires additional time to prepare for a change of plea

16          hearing. Due to COVID considerations, defense counsel conferring with the defendant and

17          having adequate time to prepare has been delayed, and he needs additional time.

18                 c)        Counsel for defendant believes that if the Court does not grant the above-

19          requested continuance, it will deny him the reasonable time necessary for effective preparation,

20          taking into account the exercise of due diligence.

21                 d)        The government does not object to the continuance.

22                 e)        Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of April 14, 2021 to June 30, 2021,

27          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                 3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 65 Filed 04/19/21 Page 4 of 4


 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: April 16, 2021                                    MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ KIMBERLY A. SANCHEZ
12                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
13

14
     Dated: April 16, 2021                                    /s/ ADRIAN YEUNG
15                                                            ADRIAN YEUNG
16                                                            Counsel for Defendant
                                                              ALEXIS JOSE CANO
17

18
                                           FINDINGS AND ORDER
19

20
            IT IS SO FOUND AND ORDERED this ____
                                            16th day of ___________,
                                                         April       _____.
                                                                      2021
21

22
                                                       THE HONORABLE SHEILA K. OBERTO
23                                                     UNITED STATES MAGISTRATE COURT JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
